      Case 2:16-cv-14813-SM-JVM Document 52 Filed 11/14/19 Page 1 of 1



MINUTE ENTRY
MORGAN, J.
November 14, 2019



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 MICHAEL BAUGH,                                                  CIVIL ACTION
     Plaintiff

 VERSUS                                                          NO. 16-14813

 MICHAEL EDMONDSON, ET AL.,                                      SECTION: “E” (1)
     Defendants




                                 MINUTE ENTRY

      A status conference was held on November 14, 2019 at 10:00 a.m. in the chambers

of Judge Susie Morgan.

      Present:      David Abdullah and Joseph Peiffer, counsel for Plaintiff,
                    Michael Baugh; Andre Gaudin and Scott Gaspard, counsel for
                    Defendants, Michael Edmondson, Donovan Archote, Eric
                    Thaxton, and Charles Robertson.

      The parties represented to the Court they have contacted the Magistrate Judge and

will soon schedule a settlement conference. Plaintiff’s counsel agreed they will file a

motion to dismiss Plaintiff’s First and Eighth Amendment claims within one week.

      New Orleans, Louisiana, this 14th day of November, 2019.


                                        _____ _______________________
                                                SUSIE MORGAN
                                        UNITED STATES DISTRICT JUDGE




 JS10 (0:19)
